*266On Petition eor a Rehearing.
Niblack, J.
Complaint is made that we erred in holding that the argument submitted against the correctness of certain instructions given to the jury, was insufficient to require us to review those instructions, and for that reason, as well as for alleged errors in giving two of the instructions referred to, we are asked to grant a rehearing in the cause. Counsel for the appellant, in their original brief, said: “ We believe the court below erred and misled the jury by giving, instructions Nos. 17, 18, 19, 20 and 21 asked for by the appellee. In each of these instructions the court tells the jury that the use of wood in coal-burning engines, except in kindling fire before starting out, is negligence on the part of a railroad company.”
They then quoted from instruction No. 19, in which the jury were told: “And if you further find that wood was used on said engine, except such as was necessary as kindling before starting out, instead of coal, then such use of wood would be negligence.”
They also quoted from instruction No. 21, to the effect that if the engineer had timely notice “that his engine was to haul said train, it was his duty to have had sufficient fire to make steam without injury to property along the right of way,” and that his failure to do so was negligence. They thereupon made the point that the court, in giving said instructions 19 and 21, invaded the province of the jury by making the propositions announced matters of law instead of questions of fact for the jury to decide, and consequently erred. In support of the point thus made, counsel quoted from Small v. Chicago, etc., R. R. Co., 50 Iowa, 338, where it is said that “We regard it as sufficient if railroad companies employ the best known means and methods. What lies beyond the known it is not the province of courts or juries to consider.”
*267We have frequently held that where several instructions have been given in a cause, they must, upon an appeal to this court, be considered as a whole, and that is undoubtedly the correct general rule. It is also a well recognized rule that in construing a sentence or clause constituting a part of an instruction, the context must be taken into consideration, so that all the parts may be construed together.
We thought when this cause was heard, and still think, that the objection urged as above to a part of the instructions given at the trial, could not rightly be regarded as an argument either as against the sufficiency of any of the instructions as a whole, or as against any number of such instructions as a part of a series, to the extent of presenting any question for the decision of this court. But waiving all question of the sufficiency of the argument originally submitted by counsel, we see no substantial objection to the legal propositions announced by instructions 19 and 21, as applicable to the evidence in this cause.
It was established at the trial by undisputed evidence that there was an essential difference between the netting used to arrest sparks in a coal-burning engine and that used in an engine in which wood is burned, and that the use of wood in a coal-burning engine very materially increases the danger of setting fire to, and of burning, adjacent property.
In the case of St. Joseph, etc., R. R. Co. v. Chase, 11 Kan. 47, which was a case of the same class as this, the court said: “ The fire was caused by the defendant’s engines. The engines were all coal-burners. It is more dangerous to burn wood in coal-burners than to burn coal therein. The network fire-arresters of a wood-burner have finer meshes than the net-work fire-arresters of a coal-burner.”
As was said in the opinion heretofore announced in this cause, when the facts are undisputed and well established, the question of negligence becomes a matter of law for the court.
As the fact that the use of wood in a coal-burning engine *268very materially increases the danger of setting fire to, and of burning, adjacent property was indisputably established in this case, the court below did not err in telling the jury, as it did in effect, that, in view of this established fact, the use of wood in a coal-burning engine engaged in propelling a train of cars constitutes an act of negligence.
Filed Dec. 12, 1888.
The petition for a rehearing is overruled.